UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 23, 2013 JACKSONVILLE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-34821 36-4670835 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1211 West Morton Avenue, Jacksonville, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(217) 245-4111 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On April 23, 2013, Jacksonville Bancorp, Inc. (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, Stockholders considered the election of directors, the ratification of the independent registered public accounting firm, and the approval of advisory votes on executive compensation and the frequency of future “say-on-pay” advisory votes.A breakdown of the votes cast is set forth below. 1. The election of directors for a three year term: For Withheld Broker non-votes Andrew F. Applebee Peggy S. Davidsmeyer 2.The ratification of the appointment of BKD LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2013. For Against Abstain Broker non-votes 0 3.The approval of an advisory vote on executive compensation. For Against Abstain Broker non-votes 4. The approval of an advisory vote on the frequency of future “say-on-pay” advisory votes. One Year Two Years Three Years Abstain Broker non-votes Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired:None. (b) Pro Forma Financial Information:None. (c) Shell Company Transaction:None. (d) Exhibits: None. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. JACKSONVILLE BANCORP, INC. Date:April 24, 2013 By: /s/Richard A. Foss Richard A. Foss President and Chief Executive Officer
